department of the treasury internal_revenue_service te_ge eo examinations fulton street room brooklyn ny tax_exempt_and_government_entities_division number release date date legend org organization name uil xx date address address org address taxpayer_identification_number person to contact identification_number contact telephone number last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district of columbia february 20xx certified mail dear this is a final adverse determination regarding the exempt status of org under sec_501 of the internal_revenue_code i r c the exempt status is hereby revoked effective january 20xx sec_501 provides that an organization organized and operated for a charitable purpose listed under sec_501 is exempt from tax to qualify for income_tax exemption under sec_501 as a sec_501 organization an organization must establish that it operates exclusively for charitable purposes sec_1_6033-2 provides that an organization which is exempt from tax regardless whether it is required to file an annual information_return shall submit as required by the internal_revenue_service any additional information for the purpose of inquiring into its exempt status org has failed to establish that it was operated for an exempt_purpose by failing to provide to the internal_revenue_service documents showing active charitable activities and by providing the service with express written statements admitting that the organization has not been operating during the years at issue contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please’ contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through norma channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at we will notify the appropriate state officials of this action as required by code sec_6104 you should contact your state officials if you have any questions about how this final_determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely vicki l hansen acting director eo examinations enclosure publication tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may cail toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely marsha a ramirez director eo examinations letter catalog number 34809f form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service december 20xx org legend org organization name president president primary issue xx date xyz state bank bank should the sec_501 tax exempt status of the org be revoked because it is not operated exclusively for tax exempt purposes facts org org was incorporated in the state of xyz on august 20xx president as the creator of org assumed the titles of president treasurer and secretary president was also a director and the sole employee of org there were eight directors listed when org was formed the purpose of org as stated in the bylaws dated august 20xx was to sell certain merchandise and collect donations in order to purchase a memorial sculpture to donate to the city of xyz in memory of those who died in the terrorist attacks on september 20xx the yearly activities of org were to consist of contribution solicitations sales of miniature replicas of the sculpture to be built celebrity golf tournaments and auctions of celebrity memorabilia org filed an application_for recognition for exemption form_1023 on november 20xx they filed as an organization exempt under a as described in sec_501 of the code with a foundation status of a the purposes of org as listed on the application were consistent with the purposes as stated in the bylaws org was issued a determination_letter and received exempt status on december 20xx as an organization under a of the code as described in sec_501 the foundation status was determined to be a during the advance_ruling period after the advance_ruling period ended org was required to send in documentation showing that they were still publicly supported and entitled to foundation classification under a the advance_ruling period ended december 20xx president did not send any documentation to the service with regard to foundation status and has not received any documentation from the service regarding foundation classification research in the irs databases shows that org filed a form_990 for the periods ending december 20xx and 20xx an inspection of the form_990 for the year ended december form 886-a crev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service december 20xx org 20xx shows org received dollar_figure in contributions from the general_public and dollar_figure gross revenue from conducting a golf tournament the net_income for the year was dollar_figure the form_990 for the period ended december 20xx was not available for inspection org did not file a return for the years ended december 20xx or 20xx in a june 20xx telephone interview president stated that org was inactive in 20xx 20xx 20xx and in 20xx president stated that for the period beginning in early 20xx through the present there were no activities conducted there were revenues generated and no expenses paid president also stated that there were no assets to maintain because all the income generated went out in the form of expenses president states in a june 20xx letter that during the period of 20xx through 20xx they raised just enough money to continue raising money in a july 20xx letter president provides a statement that conflicts with june 20xx letter by stating that org did not receive any contributions in 20xx or 20xx in his july 20xx letter president further states that there has only been one organizational meeting held and that was on november 20xx just prior to receiving tax exempt status president could not provide written records for that one meeting president provided a bank statement for bank that shows the org business bank account being closed as of december 20xx when that account was closed org in essence did not have any assets beyond a broken computer and a box of t-shirts of nominal value the organization has not filed a return since the 20xx12 tax_year after reviewing the organization’s records they were not required to as they have not received any revenues since 20xx during the period of the examination from january 20xx through december 20xx there are no board_of director’s minutes for any meetings and there are no records of any meetings of any kind there were no elections for any board members there are no documents of any kind for the years in question law sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual form 886-a crev department of the treasury - internal_revenue_service page -2- department of the treasury - internal_revenue_service explanation of items form_886 a name of taxpayer org schedule no or exhibit year period ended december 20xx sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more purposes specified in that section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations specifies that with regard to the primary activities within the operational_test an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_72_369 states in part that in order for an organization to pass the operational_test the organization’s resources must be devoted to purposes that qualify as exclusively charitable government ’s position the irs sec_501 tax exempt status of org should be revoked effective january 20xx because it is not operated exclusively for tax exempt purposes pursuant to the requirements set forth in sec_1_501_c_3_-1 of the regulations org’s lack of activities for over three years also stand in contrast to sec_1_501_c_3_-1 of the regulations in that the lack of operations is evidence that there is no furtherance of any exempt_purpose in contrast to sec_1_501_c_3_-1 of the regulations which calls for an organization to be organized and operated for a public rather than a private benefit org has not operated or engaged in any charitable activities since the end of 20xx form 886-a crev department of the treasury - internal_revenue_service page -3- form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org december 20xx org does not pass the operational_test as specified in sec_1_501_c_3_-1 of the regulations because the lack of activities means they were not operated exclusively for one or more exempt purposes to be considered as operating exclusively for exempt purposes org would have had to engage primarily in activities which accomplish one or more of such exempt purposes as specified in sec_501 of the code in addition to the lack of any charitable activity is the lack of any qualified_activity at all there were no meetings no elections no reports no publications and org’s bank account was closed at the end of 20xx there are no assets beyond a broken computer and a box of minimally valued t-shirts as org has not operated exclusively for charitable purposes for an extended period the tax exempt status of org should be revoked taxpayer’s position the taxpayer has agreed to revocation of exempt status effective to january 20xx alternative issue should org be reclassified as a private_foundation facts org org was incorporated in the state of xyz on august 20xx president as the creator of org assumed the titles of president treasurer and secretary president was also a director and the sole employee of org there were eight directors listed when org was formed the purpose of org as stated in the bylaws dated august 20xx was to sell certain merchandise and collect donations in order to purchase a memorial sculpture to donate to the city of xyz in memory of those who died in the terrorist attacks on september 20xx the yearly activities of org were to consist of contribution solicitations sales of miniature replicas of the sculpture to be built celebrity golf tournaments and auctions of celebrity memorabilia for the period of january 20xx through the year under examination and into the present org did not receive any contributions did not hold any meetings and did not operate in any manner law form 886-a crev department of the treasury - internal_revenue_service page -4- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service december org 20xx sec_509 sec_509 sec_509 and sec_509 a of the code an internal_revenue_code sec_501 organization that cannot meet the public support_test of a or a but wishes to be classified as other than a private_foundation must meet one of the three relationship tests as a supporting_organization under internal_revenue_code sec_509 the relationship_test is the primary test and without meeting the relationship_test this foundation code can not be applied the three possible relationships are as follows operated supervised or controlled by sec_1_509_a_-4 supervised or controlled in connection with sec_1_509_a_-4 operated in connection with one or more publicly supported organizations sec_1_509_a_-4 government ’s position as set forth above it is the government’s primary position that the tax exempt status of org should be revoked alternatively org should be reclassified as a private_foundation org was created in 20xx and has not operated as a public charity since the end of 20xx org does not receive any contributions or public support as such they do not qualify for foundation status under sec_509 or sec_509 of the code org was neither operated supervised controlled by nor supervised or controlled in connection with any specified beneficiary therefore org does not meet the first two relationship tests as outlined in sec_1_509_a_-4 and a -4 h in order for org to pass the third relationship_test it has to pass the responsiveness and integral part tests as a result of the examination org fails the third relationship_test in that it was neither responsive nor an integral part based on the following the first requirement of distributing substantially_all of org’s income is not satisfied due to the fact that org did not distribute any money or property to any supported_organization the second test that requires the amount of support to be sufficient to insure attentiveness is also not demonstrated by the fact that there were no designated supported organizations or distributions to any supported_organization org fails to qualify for foundation status of sec_509 or and does not operate exclusively for one or more exempt purposes within the meaning of sec_1_501_c_3_-1 the dormant nature and lack of activity for the organization is evidence that more than an insubstantial part of its activities are not in furtherance of an exempt_purpose form 886-a rev department of the treasury - internal_revenue_service page -5- form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org december 20xx if revocation of exempt status is not achieved then org should be reclassified as a private_foundation as they fail to qualify for any foundation status as described in sec_509 of the code taxpayer’s position the taxpayer has agreed to revocation of exempt status effective january 20xx conclusion org does not qualify for tax exempt status under sec_501 as described in sec_501 of the code the lack of any qualified_activity indicates that this organization should not be allowed to continue as a tax exempt_organization revocation of the tax exempt status of org is proposed with an effective date of january 20xx alternately org should be reclassified as an organization that is a private_foundation as defined in sec_509 of the code a closing conference was held by telephone with president president of org on august 20xx form 886-acrev department of the treasury - internal_revenue_service page -6-
